DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received February 1, 2022 (the “Response”) and the interview conducted February 14, 2022 (the “Interview”).
In response to the Response and the Interview, the previous (1) objection to claims 2 and 5–7 under 37 C.F.R. § 1.71(a); and (2) rejection of claims 1–6 and 8–20 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 1–4 and 21–28 are currently pending.  

Allowable Subject Matter
Claims 1–4 and 21–28 allowed.
Regarding claim 1, while (1) Applicant’s Admitted Prior Art (see fig. 1, item 100; Spec. ¶¶ 50–66, filed Dec. 7, 2020)(“AAPA”) teaches a viewing device (fig. 1, destination item 165) and a first encoded fragment in a first quality parameter (when the server sends the transcoded content and metadata to the viewing device in response to the viewing device’s request at ¶ 64, then the request was for a first encoded fragment in the first quality parameter; ¶ 63); and 
(2) Herf et al. (US 7,770,004 B2; filed May 17, 2004) teaches at least one other viewing device (fig. 1, computer A item 112) having at least one other parameter (the ability to resize an image at fig. 1, item 106)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449